Citation Nr: 1206144	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-03 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to a nonservice-connected burial allowance.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to October 1945, from June 1947 to October 1948, and from April 1951 to July 1952.  He died in January 2009, and the Appellant in the present appeal is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO.  



FINDINGS OF FACT

1.  The Veteran died in January 2009 from a nonservice-connected condition.  

2.  At the time of his death, the Veteran was not in receipt of VA pension or compensation benefits or in receipt of military retirement pay.  

3.  The Veteran is shown to have served both in World War II and during the Korean conflict when he was a B-29 aircraft commander and received the Korean Service Medal, the U.N. Service Medal and the Air Medal.    

4.  During service, the Veteran is shown to have manifested findings of a bilateral hearing loss and continuous tinnitus in the right ear that as likely as not were the result of his exposure excessive noise levels while serving on active duty during the Korean conflict.     

5.  The Veteran is found to have presented credible lay assertions sufficient to establish that he had experienced a hearing loss disability that more closely resembled a complete loss of hearing in the right ear and a left ear hearing loss requiring the use of a hearing aid prior to his death.  

6.  The evidence of record in connection with the Veteran's claim pending at the time of his death would have supported the grant of service connection and the assignment of a compensable rating for a bilateral hearing disability prior to his demise in January 2009.  


CONCLUSION OF LAW

The criteria for the award of nonservice-connected burial allowance are met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2308 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants for VA benefits of any information necessary to submit in order to complete and support a claim, and to assist claimants in the development of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

However, it does not appear that VCAA is applicable to claims such as the one decided herein.  Cf.  Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  

Claims for burial benefits are also found in Title 38, United States Code, Chapter 23, not Chapter 51.  Accordingly, the Board finds that no further action is necessary, inasmuch as VCAA is not for application in this case.  

Nevertheless, the Appellant was provided with notice of the regulations used to decide this case in the June 2009 decision letter.  VA has also done everything reasonably possible to assist the Appellant with respect to her claim for benefits.   


Legal Criteria

Under applicable law, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600 (2011).  

If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600 (a).  

If a veteran's death is not service connected, entitlement is based on the following conditions: (1) At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of his death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the veteran's death, or (ii) In the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the VA Secretary determines, (i) that there is no next of kin or other person claiming the body of the deceased veteran, and (ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b).  

Additionally, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A.§ 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A.§ 1701(4)) for hospital care under the authority of 38 U.S.C.A.§ 1703.  38 C.F.R.§ 3.1600(c).  If a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R.§ 3.1605(a).   


Analysis

In the present matter, the Veteran served on active duty from May 1944 to October 1945, from June 1947 to October 1948, and from April 1951 to July 1952.  He died in January 2009.  At the time of his death, he was not service connected for any disabilities.  His death certificate shows that he died at home.  An application was timely filed in March 2009 for VA burial benefits.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601.  

As noted in the VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2010, the Appellant asserted that she was entitled to burial benefits because the Veteran had a claim of service connection for bilateral hearing loss pending during his lifetime.  She does not contend, nor does the record show, that the Veteran's death was due to a service-connected disability.  

In the present case, the Board finds, after careful consideration, that the criteria are satisfied for award of a burial allowance, for the following reasons.  

Firstly, as noted, the Veteran did file a claim of service connection for bilateral hearing loss that was pending at the time of his death in January 2009.    

Next, a careful review of the Veteran's service treatment records shows that audiometric testing performed in connection with a July 1952 separation examination clearly revealed findings of a bilateral hearing impairment with decibel readings of "80" in the right ear and "65" on the left at 4000 Hertz sufficient to establish the presence of a hearing disability for VA compensation purposes.  

The examiner at that time confirmed the presence of "some hearing impairment on right" and added that the Veteran had noticed "tinnitus (ringing) in right ear since he was on the shooting range in Okinawa 4 months ago."   

Significantly, a service treatment record dated in February 1952 noted that the Veteran had developed ringing in the ear following "pistol practice" and that his ear drums appeared normal.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Thus, based on these findings recorded during service, the Board finds that the Veteran exhibited audiometric results that would serve to establish that the Veteran developed a bilateral hearing disability as well as continuous tinnitus during his period of active service during the Korean conflict.  

Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also acknowledges that, prior to his death, the Veteran was competent to assert that he was experiencing a hearing loss since his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  

Normally, a lay person would not found to be competent to provide an opinion as to whether he had a current bilateral hearing loss disability for VA purposes or a hearing loss disability that would warrant the assignment of a compensable rating.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Unfortunately, prior to the Veteran's death, VA was unable to gather any medical evidence or conduct an examination that would have shown the current level of the Veteran's hearing disability at the time he filed his claim.  

However, on this record, the Board finds that the Veteran presented credible lay statements that tend to show as likely as not that he had experienced a complete loss of hearing in the right ear and a hearing impairment on the left that required the wearing of a hearing aid in connection with his claim.     

To the extent that these statements are found to be competent evidence suggesting the presence of a service-connected disability picture that more closely approximated that of a level XI hearing loss in the right ear and at least a level I hearing impairment on the left, the Board finds that evidence of record was sufficient to support the pending claim in that the Veteran would have been assigned a compensable rating for the service-connected bilateral hearing loss that was incurred in service.  

In  resolving all reasonable doubt in the Appellant's favor, burial benefits are warranted on the basis of the claim of service connection for bilateral hearing loss pending at the time of his death.  


ORDER

The entitlement to nonservice-connected burial allowance is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


